DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/07/21 have been fully considered but they are not persuasive. 
Applicant argues on pages 8-9 that the teaching of Dubois, as it concerns welding metal pipe segments, cannot be applied to joining resin pipe segments.  Examiner disagrees.  While Dubois does indeed concern welding metal pipe segments, Dubois also discloses butt-welding pipe segments with a tapered inner diameter, which Dubois points out creates a smooth and uniform inner wall which avoids fluid turbulence and a weak step joint.  From column 5, line 62 - column 6, line 17, “No stepwise, abrupt or non-continuous changes of wall thickness or strength occur.  Since the strength and structural integrity of the smooth joints are enhanced by the common wall thickness at the welds and the transition from one wall thickness to another occurs over a substantial length, structural failures are greatly reduced”.  So, from Dubois, we have a teaching of butt-welding two pipe segments having a tapered inner diameter which creates a smooth joint so as to avoid flow disruption and turbulence and potential for a compromised KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396. 
For these reasons, the art rejections of claims 18-22 have been maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 18-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 7-156276 in view of Hasegawa (US 2014/0069548), and further in view of Dubois (US 4,629,218).
As to claim 18, JP 7-156276, referring to the figures and especially to the annotated figure below, discloses a method for making piping, comprising: (i) providing first and second resin pipe joints (elbow fittings, between W2 and W3, and between W4 and W11, Fig. 4), each of the first and second resin pipe joints comprising: a tubular joint body portion (body of elbow) defining an internal fluid flow path and having at least two opening portions (at ends of elbow); and a welding end portion (W2, W3) at at least one of the opening portions of the internal flow path, the welding end portion having an internal diameter and a welding end face (end portions of pipes have end faces and internal diameters); wherein the internal flow path defines a flow path changing point selected from the group consisting of (a) a branch point at which the internal flow path branches into two or more portions; (b) a curve point at which the internal flow path bends (see Fig. 4); and (c) an internal diameter transition point at which the internal diameter of the internal flow path changes; (ii) providing a resin piping member (the pipe between W3 and W4, Fig. 4) having first and second open ends and a welding end portion at each of the first and second open ends (Fig. 4), each of the welding end portions of the resin piping member having a welding end face and an internal diameter equal to the internal diameter of 

    PNG
    media_image1.png
    274
    494
    media_image1.png
    Greyscale

JP 7-156276 fails to explicitly teach that welding end portions are provided at the opening portions of the flow path, wherein each welding end portion has a welding face configured to be welded to a welding end face of an abutting welding end portion of another resin piping member.  From the translation provided for JP 7-156276, the end portions are connected to each other by fusion splicing using a heater to fuse the butted ends of the pipes, which presumably constitutes welding, however, this is not completely clear.
So, for the sake of prudence, Examiner relies on Hasegawa for an explicit teaching of butt-welding the end faces of resin pipes, which can be elbows or tee fittings (see [0013]).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify JP 7-156276 such that the Abstract, Hasegawa).
JP 7-156276/Hasegawa fails to teach that the internal flow path of each of the first and second resin pipe joints increases in cross-sectional area toward the welding end portions of each of the first and second resin pipe joints, whereby at least one of the welding end portions of each of the first and second resin pipe joints has an inner diameter substantially equal to the inner diameter of at least one of the welding end portions of the resin piping member.
However, Dubois teaches that it is known to butt-weld a pipe joint, wherein one of the pipes (40, Fig. 3) increases in cross-sectional area toward the welding end portion (49), and the abutting pipe (50) that is welded (at 70) has an inner diameter substantially equal to the inner diameter of the welding end portion of the one pipe (Fig. 3).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify JP 7-156276/Hasegawa such that the internal flow path of each of the first and second resin pipe joints increases in cross-sectional area toward the welding end portions of each of the first and second resin pipe joints, whereby at least one of the 

As to claim 19, JP 7-156276, referring to the figures and especially to the annotated figure below, discloses piping comprising: a resin piping member (pipe between W3 and W4, Fig. 4) having first and second welding end portions (opposing end portions of the pipe), each of the first and second welding end portions of the resin piping member having a welding end face (pipe ends have end faces) and an opening defining an inner diameter (pipe ends have openings with inner diameters); and first and second resin pipe joints (elbow fittings between W2 and W3, and between W4 and W11), each of the resin pipe joints comprising (a) a tubular body portion defining an internal flow path between first and second open ends (Fig. 4); and (b) first and second welding end portions provided at the first and second open ends, respectively, of the tubular body portion, each of the welding end portions of each of the first and second resin pipe joints having a welding end face configured to be welded, by the application of resin a curve point at which the internal flow path bends, and (c) an internal diameter transition point at which the internal diameter of the internal flow path changes; wherein a length from the one of the branch point, the curve point, and the internal diameter transition point to the welding end face of the welding end portion of each of the first and second resin pipe joints is shorter than half of a shortest straight distance between two points (see annotated figure below) in the piping including the first resin pipe joint, the resin piping member, and the second resin pipe joint, wherein one of the two points is one of a branch point, a curve point, and an internal diameter transition point in the first resin pipe joint, and the other of the two points is one of a branch point, a curve point, and an internal diameter transition point in the second resin pipe joint.

    PNG
    media_image1.png
    274
    494
    media_image1.png
    Greyscale

JP 7-156276 fails to explicitly teach that welding end portions are provided at the opening portions of the flow path, wherein each welding end portion has a welding face configured to be welded to a welding end face of an abutting welding end portion of another resin piping member.  From the translation provided for JP 7-156276, the end portions are connected to each other by fusion splicing using a heater to fuse the butted ends of the pipes, which presumably constitutes welding, however, this is not completely clear.
So, for the sake of prudence, Examiner relies on Hasegawa for an explicit teaching of butt-welding the end faces of resin pipes, which can be elbows or tee fittings (see [0013]).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify JP 7-156276 such that the pipe components of the piping assembly are butt-welded (and therefore constitute welding end portions having welding faces) as taught by Hasegawa in order to ensure a sufficient clamping margin with the clamp of Abstract, Hasegawa).
JP 7-156276/Hasegawa fails to teach that the internal flow path of each of the first and second resin pipe joints increases in cross-sectional area toward the welding end portions of each of the first and second resin pipe joints, whereby at least one of the welding end portions of each of the first and second resin pipe joints has an inner diameter substantially equal to the inner diameter of at least one of the welding end portions of the resin piping member.
However, Dubois teaches that it is known to butt-weld a pipe joint, wherein one of the pipes (40, Fig. 3) increases in cross-sectional area toward the welding end portion (49), and the abutting pipe (50) that is welded (at 70) has an inner diameter substantially equal to the inner diameter of the welding end portion of the one pipe (Fig. 3).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify JP 7-156276/Hasegawa such that the internal flow path of each of the first and second resin pipe joints increases in cross-sectional area toward the welding end portions of each of the first and second resin pipe joints, whereby at least one of the welding end portions of each of the first and second resin pipe joints has an inner diameter substantially equal to the inner diameter of at least one of the welding end portions of the resin piping member, as taught by Dubois in 

As to claim 20, JP 7-156276/Hasegawa/Dubois discloses the piping according to claim 10, wherein the length from the one of the branch point, the curve point, and the inner diameter transition point of the first resin pipe joint, to the welding end face of the welding end portion of the first resin pipe joint is longer than half of a pipe outer diameter at the welding end portion of the first resin pipe joint.  For instance, refer to the elbow between W4 and W11 in Fig. 4 of JP 7-156276.

As to claim 21, JP 7-156276/Hasegawa/Dubois discloses the piping according to claim 19, except that a ratio of the length from the one of the branch point, the curve point, and the inner diameter transition point to the welding end face of the welding end portion, to a pipe outer diameter at the welding end portion, is within a range of from 0.81 to 3.90.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the resin pipe joint of JP 7-156276/Hasegawa/Dubois, such that a ratio of the length from the one of the branch point, the curve point, and the inner diameter transition In re Aller, 105 USPQ 233.  

As to claim 22, JP 7-156276/Hasegawa/Dubois discloses the piping according to claim 19, except that a ratio of the shortest straight distance between the two points to a pipe outer diameter at the welding end portion of the resin pipe joint is within a range of from 1.61 to 7.9.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the piping of JP 7-156276/Hasegawa/Dubois, such that a ratio of the shortest straight distance between the two points to a pipe outer diameter at the welding end portion of the resin pipe joint is within a range of from 1.61 to 7.9, for the purpose of one or more of:  controlling the weight of the structure, ensuring In re Aller, 105 USPQ 233.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 

James M. Hewitt II
Primary Examiner
Art Unit 3679



/JAMES M HEWITT II/Primary Examiner, Art Unit 3679